DECISION
The application of the above-named defendant for a review of the sentence of 10 years imposed on June 1,1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The original sentence imposed shall be sustained.
The Defendant had a DWI the year before in Helena and repeatedly continued to drive while intoxicated. In the judgment by the sentencing judge, he stated that he had fully considered the gravity of the offense, therefore this Division feels the sentence imposed was justified.
We wish to thank the Defendant, Mr. Henricks, for presenting his own case to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan